Citation Nr: 0212312	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  00-11 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as due to sun damage.

2.  Entitlement to service connection for leg numbness.

[The issues of entitlement to an initial evaluation in excess 
of 10 percent for spondylolisthesis/degenerative joint 
disease of L5-S1, entitlement to service connection for a 
bilateral knee disorder, and entitlement to service 
connection for a hip and thigh disorder, also on appeal, will 
be addressed in a separate and forthcoming Board decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to March 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

The veteran's appeal also includes the issues of entitlement 
to an initial evaluation in excess of 10 percent for 
spondylolisthesis/degenerative joint disease of L5-S1, 
entitlement to service connection for a bilateral knee 
disorder, and entitlement to service connection for a hip and 
thigh disorder.  However, the Board has determined that 
additional development is necessary in regard to these 
issues, and this development will be accomplished by the 
Board in accordance with the newly enacted provisions of 38 
C.F.R. § 19.9.  See 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9).  These issues will 
addressed in a separate and forthcoming decision.

The Board further notes that the veteran initiated an appeal 
as to the issue of entitlement to service connection for 
facial numbness, and this issue was addressed in a 
Supplemental Statement of the Case issued in January 2001.  
Subsequently, however, the veteran has not made any 
submissions regarding this issue, let alone submissions 
indicating a desire to perfect an appeal as to this issue.  
See 38 C.F.R. § 20.202 (2001).  The Board therefore finds 
that this issue is not presently before it on appeal and will 
not address the issue further.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran does not currently suffer from a skin 
disorder, other than his service-connected right upper arm 
surgical scar.

3.  The veteran's claimed leg numbness has not been shown to 
be etiologically related to service.


CONCLUSIONS OF LAW

1.  A skin disorder, claimed as due to sun damage, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

2.  Leg numbness was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the claims of the veteran 
that are addressed in the present decision, and no further 
assistance is required in order to comply with the VA's 
statutory duty to assist him with the development of facts 
pertinent to his claims.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has afforded him comprehensive VA examinations addressing 
the nature, extent, and etiology of his claimed disorders, 
and there is no indication of additional relevant medical 
evidence, such as private or VA treatment records, that has 
not been obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a June 2001 
letter.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).   
This letter, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate his claims, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2001).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

Also, certain chronic diseases, including malignant tumors 
and organic neurological disorders, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001). 

The veteran was treated for multiple skin complaints during 
service, most of which concerned his separately service-
connected right upper arm surgical scar disability. An 
undated record (from September of an unspecified year) 
indicates that the veteran had three benign moles of the 
back.  Scattered papular melanocytic lesions were also noted 
in December 1997.  However, VA general medical and skin 
examinations performed in January 1999 were negative for any 
skin disorders other than the service-connected scar.  
Photographs were taken in conjunction with these examinations 
and are included in the claims file.

In March 1992, during service, the veteran was treated for 
complaints of superficial right heel numbness.  No further 
complaints of numbness of the lower extremities were recorded 
during service, including during a December 1997 examination.
At his January 1999 VA spine examination, the veteran 
complained of severe numbness and tingling of his feet, 
causing him to be unable to lay on his stomach.  The examiner 
thus recommended a magnetic resonance imaging study (MRI) of 
the lumbar spine.  An addendum to the examination report 
reflects that an MRI of the lumbosacral spine was conducted, 
but no further commentary was provided as to the nature, 
extent, or etiology of any current lower extremity numbness.  
Also, a January 1999 VA neurological examination encompassed 
heel-toe and tandem walk testing, but no objective findings 
were noted.

In this case, there is simply no competent medical evidence 
of record showing a current skin disorder, other a service-
connected right arm scar.  Also, even assuming without 
conceding that the veteran currently suffers from leg 
numbness, there is no competent medical evidence of record 
suggesting that such a disorder is etiologically related to 
service.  In the absence of such evidence, a VA examination 
further addressing the etiology of such is a disorder is not 
found to be "necessary" under the newly enacted provisions 
of 38 U.S.C.A. § 5103A(d) (West Supp. 2001).

Indeed, the only evidence of record supporting the veteran's 
claims is his own lay opinion, as articulated in his 
September 1999 Notice of Disagreement and his May 2000 
Substantive Appeal.  However, while the veteran is competent 
to provide commentary as to current symptomatology, he has 
not been shown to possess the requisite medical credentials, 
training, or other expertise necessary to render a diagnosis 
or a competent opinion as to etiology.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Overall, as the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for a 
skin disorder and leg numbness, the claims must be denied.  
In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 



ORDER

The claim of entitlement to service connection for a skin 
disorder, claimed as due to sun damage, is denied.

The claim of entitlement to service connection for leg 
numbness is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

